Title: From George Washington to John Banister, 21 April 1778
From: Washington, George
To: Banister, John



Dr Sir
Valley forge April 21st 1778

On saturday evening I had the pleasure to receive your favor of the 16th Inst.
I thank you very much for your obliging tender of a friendly intercourse between us; and you may rest assured, that I embrace it with chearfulness, and shall write you freely, as often as Leisure will permit, of such points as appear to me material and interesting.
I am pleased to find, that you expect the proposed establishment of the Army will succeed; though it is a painful consideration, that matters of such pressing importance and obvious necessity meet with so much difficulty and delay. Be assured the success of the measure is a matter of the most serious moment, and that it ought to be brought to a conclusion, as speedily as possible. The spirit of resigning Commissions has been long at an alarming height and increases dayly Applications from Officers on furlough are hourly arriving—& Genls Heath of Boston, McDougal on the No. River ⟨and Mason,⟩ of Virginia, are asking

what they are to do with the appliants to them. The Virginia line has sustained a violent shock in this instance not less than ninety have resigned already, to me, the same conduct has prevailed among the Officers from the Other States, though not yet to so considerable a degree, and there are but too just grounds to fear, that it will shake the very existence of the Army, unless a remedy is soon, very soon applied. There is none, in my opinion, so effectual, as the one pointed out. This, I trust, will satisfy the Officers, and, at the same time it will produce no present additional emission of money. They will not be persuaded to sacrifice all views of present interest, and encounter the numerous vicissitudes of War, in the defence of their Country, unless she will be generous enough on her part, to make a decent provision for their future support. I do not pronounce absolutely, that we shall have no Army, if the establishment fails; but the Army we may have, will be without discipline, without energy, incapable of acting with vigor, and destitute of those cements necessary to promise success on the one hand, or to withstand the shocks of adversity on the other. It is indeed hard to say, how extensive the evil may be, if the measure should be rejected or much longer delayed. I find it a very arduous task to keep the Officers in tolerable humour and to protract such a combination in quitting the service, as might possibly undo us forever. The difference between our service and that of the Enemy, ⟨is⟩ very striking. With us, from the peculiar—unhappy situ⟨a⟩tion of things, the Officer, a few instances excepted, must break in upon his private fortune for present support, without a prospect of future relief; With them, even, Companies are esteemed so honorable and so valuable, that they have sold of late from 15 to 2200£ sterling, and I am credibly informed, that 4000 Guineas have been given for a troop of Dragoons. You will readily determine how this difference will operate—what effects it must produce. Men may speculate as they will—they may talk of patriotism—they may draw a few examples from ancient story of great atchievements performed by it’s influence; but, whoever builds upon it, as a sufficient basis, for conducting a long and bloody War, will find themselves deceived in the end. We must take the passions of Men, as nature has given them, and those principles as a guide, which are generally the rule of action. I do not mean to exclude altogether the idea of patriotism. I know it exists, and I know it has done much in the present contest. But I will venture to assert, that a great and lasting War can never be supported on this principle alone—It must be aided by a prospect of interest or some reward. For a time it may, of itself, push men to action—to bear much—to encounter difficulties; but it will not endure unassisted by interest.
The necessity of putting the Army upon a respectable footing, both

as to numbers and constitution, is now become more essential than ever. The Enemy are beginning to play a game, more dangerous than their efforts by arms, tho these will not be remitted in the smallest degree, and which threatens a fatal blow to American independence, and to her liberties of course: They are endeavouring to ensnare the people by specious allurements of peace. It is not improbable they have had such abundant cause to be tired of the war, that they may be sincere, in the terms they offer, which tho far short of our pretensions, will be extremely flattering to minds that do not penetrate far into political consequences; but whether they are sincere or not they may be equally destructive, for to discerning men, nothing can be more evident, than that a peace on the principles of dependance however limited, after what has happened, would be to the last degree dishonourable and ruinous. It is however much to be apprehended, that the idea of such an event will have a very powerful effect upon the country, and if not combatted with the greatest address, will serve at least to produce supineness and disunion. Men are naturally fond of peace and there are symptoms, which may authorise an opinion, that the people of America, are pretty generally weary of the present war. It is doubtful, whether many of our friends might not incline to an accomodation of the grounds held out, or which may be, rather than persevere in a contest for independance. If this is the case, it must surely be the truest policy to strengthen the army and place it upon a substantial footing. This will conduce to inspire the Country with confidence—enable those at the head of affairs to consult the public honor and interest, notwithstanding the defection of some and temporary inconsistancy and irresolution of others, who may desire to compromise the dispute; and if a Treaty should be deemed expedient, will put it in their power to insist upon better terms, than they could otherwise expect.
Besides the most vigorous exertions at Home, to increase and establish our military force upon a good basis; it appears to me adviseable, that we should immediately try the full extent of our interest abroad and bring our European negociations to an issue. I think France must have ratified our independance, and will declare War, immediately on finding that serious proposals of accomodation are made; but lest from a mistaken policy, or too exalted an opinion of our powers from the respresentations she has had, she should still remain indecisive, it were to be wished proper persons were instantly dispatched, or our envoys already there instructed, to insist pointedly on her coming to a final determination. It cannot be fairly supposed, that she will hesitate a moment to declare War, if she is given to understand, in a proper manner, that a reunion of the two Countries may be the consequence of procrastination. An European War, and an European alliance would

effectually answer our purposes. If the step, I now mention, should be eligible, dispatches ought to be sent at once by different conveyances, for fear of accidents. I confess it appears to me, a measure of this kind could not but be productive of the most salutary consequences. If possible, I should also suppose it absolutely necessary, to obtain good intelligence from England—pointing out the true springs of this manuvre of ministry—the preparations of force they are making—the prospects there are of raising it—the amount, and when it may be expected.
It really seems to me from a comprehensive view of things, that a period is fast approaching—big with events of the most interesting importance. When the councils we pursue and the part we act, may lead decisively to liberty, or to Slavery. Under this idea, I cannot but regret that inactivity—that inattention—that want of something—which—unhappily—I have but too often experienced in our public affairs. I wish that our representation in Congress was complete and full from every State, and that it was formed of the first abilities among us. Whether we continue to war, or proceed to negociate, the wisdom of America in Council, cannot be too great. Our Situation will be truly delicate. To enter into a negociation too hastily, or to reject it altogether, may be attended with consequences equally fatal. The wishes of the people, seldom founded in deep disquisitions, or resulting from other reasonings than their present feeling, may not entirely accord with our true policy and interest: If they do not, to observe a proper line of conduct—for promoting the one and avoiding offence to the other, will be a work of great difficulty. Nothing short of Independence, it appears to me, can possibly do. A peace on other terms would, if I may be allowed the expression, be a peace of War. The injuries we have received from the British Nation were so unprovoked—have been so great and so many, that they can never be forgotten. Besides the feuds—the jealousies—the animosities that would ever attend a Union with them—besides the importance, the advantages we should derive from an unrestricted commerce—Our fidelity as a people—our gratitude, our character as men are opposed to a coalition with them as subjects, but in case of the last extremity. Were we easily to accede to terms of dependence, No nation upon future occasions, let the oppressions of Britain be never so flagrant and unjust would interpose for our relief, or at least they would do it with a cautious reluctance and upon conditions most probably that would be hard, if not dishonourable to us. France by her supplies has saved us from the yoke thus far, and a wise and virtuous perseverance would, and I trust will, free us entirely.
I have sent Congress Lord North’s speech and two Bills offered by him to parliament. They are spreading fast through the Country, and

will soon become a subject of general notoriety—I therefore think, they had best be published in our papers, and persons of leisure and ability set to work, to counteract the impressions, they may make on the minds of the people.
Before I conclude, there are one or two points more upon which I will add an observation or two. The first is, the indecision of Congress and the delay used in coming to determinations in matters referred to ’em. This is productive of a variety of inconveniences, and an early decision in many cases, though it should be against the measure submitted, would be attended with less pernicious effects. Some new plan might then be tried; but while the matter is held in suspence, nothing can be attempted. The other point is, the jealousy which Congress unhappily entertain of the Army, and which, if reports are right, some Members labour to establish. You may be assured, there is nothing more injurious—or more unjustly founded. This jealousy stands upon the common, received opinion, which under proper limitations is certainly true, that Standing Armies are dangerous to a state—and from forming the same conclusion of the components parts of all, tho they are totally dissimilar in their nature. The prejudice in Other Countries has only gone to ’em in time of peace—and then from their not having in general cases, any of the ties—the concerns or interests of Citizens or any other dependence, than what flowed from their military employ—in short from their being mercenaries—hirelings. It is our policy to be prejudiced against them in time of War—and tho they are Citizens, having all the ties—& interests of Citizens, and in most cases property totally unconnected with the military line. If we would pursue a right system of policy, in my opinion, there should be none of these distinctions—we should all be considered, Congress—Army &c., as one people, embarked in one cause—in one interest; acting on the same principle, and to the same end. The distinction, the jealousies set up, or perhaps only incautiously let out, can answer not a single good purpose. They are impolitic in the extreme. Among Individuals, the most certain way to make a man your Enemy is to tell him, you esteem him such; so with public bodies, and the very jealousy, which the narrow politics of some may affect to entertain of the army in order to a due subordination to the supreme, civil authority, is a likely mean to produce a contrary effect, to incline it to the pursuit of those measures, that may wish it to avoid. It is unjust, because no order of Men in the thirteen States have paid a more sanctimonious regard to their proceedings than the Army; and indeed, it may be questioned, whether there has been that scrupulous adherence—had to them—by any other. for without arrogance, or the smallest deviation from truth it may be said, that no history, now extant, can furnish an instance of an

army’s suffering such uncommon hardships as ours have done, and bearing them with the same patience and Fortitude—To see men without Cloat⟨hes⟩ to cover their nakedness—without Blankets to lay on—without Shoes, by which their Marches might be traced by the Blood from their feet—and almost as often without Provisions as with; Marching through frost & Snow, and at Christmas taking up their Winter Quarters within a days March of the enemy, without a House or Hutt to cover them till they could be built & submitting to it without a murmur, is a Mark of patience & obedience which in my opinion can scarce be parallel’d. There may have been some remonstrances or applications to Congress, in the Stile of complaint from the Army, & slaves indeed should we be if this priviledge was denied—on account of their proceedings in particular instances; but these will not authorise, nor even excuse a jealousy, that they, are therefore aiming at unreasonable powers—or making strides dangerous, or subversive of Civil authority. Things should not be viewed in that light, more especially, as Congress in some cases have relieved the injuries complained of, and which had flowed from their own acts.
I refer you to my Letter to yourself & Colo. Lee, which accompanies this, upon the subject of money for such of the old Virginia Troops, as have or may reinlist.
In respect to the Volunteer plan, I scarce know what opinion to give at this time. The propriety of a requisition, on this Head, will depend altogether, on our operations. Such kind of Troops should not be called for, but upon the spur of the occasion, and at the moment of executing an enterprize. They will not endure a long service, and of all Men in the military line, they are the most impatient of restraint and necessary government.
As the propositions, & the Speech of Lord North must be founded in the despair of the Nation of succeeding against us—or, from a Rupture in Europe that has actually happend, or that certainly will; or from some deep political Manœuvre; or from what I think still more likely, a composition of the whole would ⟨it⟩ not be good policy in this day of uncertainty and distress to the Tori⟨es,⟩ to avail ourselves of the occn & for the sevl states to hold out Pardon &ca to ⟨all⟩ delinquents returng by a certain day? They are frightned, & that is ⟨the⟩ time to operate upon them—Upon a short consideration of the ma⟨t⟩ter it appears to me that such a measure wd detach the Tories from the Enemy, & bring things to a much speedier conclusion & of cour⟨se⟩ be a mean of saving much public treasure.
I will now be done, and I trust that you will excuse not only the length of my Letter, but the freedom with which I have delivered my sentiments in the course of it, upon several occasions. The subjects

struck me as important and interesting—& I have only to wish that they may appear to you in the same light. I am Dr sir with great regard Your Most Obedt sert.
